Citation Nr: 0100069	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-03 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for status postoperative 
residuals of degenerative disk disease of the lumbar spine, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had over 20 years of military service.  He 
retired from active duty on March 31, 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to an increased rating for 
service-connected low back disorder.

The veteran and his spouse presented testimony at a personal 
hearing held by the undersigned Veterans Law Judge at the 
local VARO in November 1999.  At the conclusion of the 
hearing, the veteran submitted additional evidence with a 
waiver of initial review by the RO.

Additionally, the Board notes that a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities must be inferred from the evidence of record.  
See Dinsay v. Brown, 9 Vet. App. 79, 85 (1996).  Since this 
issue has not been properly developed for appellate review by 
the Board, and is not inextricably intertwined with the issue 
on appeal, it is hereby referred to the RO for appropriate 
action.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal on the 
following matter.

2.  The veteran's disability is primarily manifested by 
degenerative changes and moderate to severe scoliosis of the 
lumbosacral spine with severe limitation of function, as well 
as a total loss of lateral rotation due to pain.  He also has 
paraspinal muscle spasms, with decreased sensation in the 
bilateral L5-S1 distribution and an inability to walk on his 
heels.  The veteran has had multiple back surgeries and 
reportedly cannot do anything during flare-ups.


CONCLUSION OF LAW

The schedular criteria for a 60 percent disability rating, 
but no more, for status postoperative residuals of 
degenerative disk disease of the lumbar spine are met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, Diagnostic 
Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  No prejudice attaches to 
the veteran as, for the reasons set forth below, the Board 
has submitted evidence sufficient as to warrant entitlement 
to the maximum schedular rating allowable for his service-
connected low back disorder.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

In conjunction with the present claim for increase, the 
veteran was afforded VA orthopedic examination in June 1998.  
It was reported for clinical history purposes that the 
veteran was status post eight surgeries on the back, the last 
one in March 1996.  Physical examination of the lumbosacral 
spine revealed that he had forward flexion to 70 degrees, 
extension to 15 degrees, and bilateral lateral flexion to 20 
degrees.  The veteran could not do bilateral rotation.  It 
was noted that pain began on forward flexion at 30 degrees, 
extension at 5 degrees and bilateral lateral flexion at 10 
degrees.  He could not do bilateral lateral rotation due to 
the pain.  Moreover, the veteran cannot do anything during 
flare-ups.  He also manifested severe thoracic kyphosis, has 
an eleven-inch long healed surgical scar, from the cervical 
to the lumbosacral spine, as well as bilateral paraspinal 
spasm and swelling of the thoracic paraspinals.  
Neurologically, the veteran had decreased sensation in the L5 
to S1 distribution, bilaterally.  He also had mild tenderness 
bilaterally over the lower paraspinals.  He could not walk on 
his heels, but he was able to go up and down on his tiptoes.  
The diagnoses included low back pain secondary to 
osteoporosis, degenerative joint disease and moderate to 
severe scoliosis of the lumbosacral spine.  

Parenthetically, it is noted that both the August 1998 rating 
decision and October 1998 statement of the case specifically 
informed the veteran that VA was unable to obtain records 
from a Dr. Alexander.

Accordingly, the veteran requested a personal hearing before 
a Veterans Law Judge in order to supplement his claim.  The 
veteran and his spouse thereafter presented testimony at a 
hearing held by the undersigned at the local VARO in November 
1999.  The veteran stated that he was a member of a bomb 
disposal team while in the Army, and that he began to notice 
the first symptoms of his low back pain in 1969 or 1970.  He 
began to have soreness and discomfort in his lower back, 
accompanied by an inability to sit very long without having 
to change positions or do a little moving.  The veteran 
stated that he visited Army medical facilities on several 
occasions, but they could not identify his problem.  He was 
given pain medications and some exercises, as well as rest, 
was suggested.  After service, he secured a desk job at an 
insurance company and began to experience the same problems 
and went to a doctor.  For the next several years, he had 
intermittent serious pain and, on a couple of occasions, had 
to lay in bed for 2 or 3 weeks at a time.  In 1992, he 
visited an orthopedic surgeon who took an MRI and suggested 
that he undergo a lumbar fusion.  The surgery went quite 
well, and the veteran stated that he felt good for the next 
two years.  However, the symptoms returned and he was 
underwent a second surgery in August 1995.  He thereafter 
developed a staph infection which required multiple 
corrective surgeries, to include removal of some of the back 
muscles.  The veteran's spouse of then 47 years indicated 
that although his back was always hurting, the veteran was 
still "a pusher" and wanted to work anyway.  She noted that 
the veteran does not lie to take pain pills, but will do so 
when the pain gets really bad.   The veteran further added 
that his primary disability is pain.  He indicated that he 
has been prescribed Percocet for when the pain gets really 
bad but, other than that, he takes Tylenol.  He stated that 
he cannot walk for more than 20 to 30 steps before he has to 
rest.  He also noted that he has flare-ups about 10 or 15 
times daily, which require him to lie down or sit in a 
reclining chair for 5 minutes at a time.

At the conclusion of the hearing, the veteran submitted 
additional evidence, comprised of two lay statements, and a 
clinical record and statement from his treating physician, 
with a waiver of initial review by the RO.

The first statement, from the veteran's fishing buddy, 
D.J.D., indicates that the veteran is in constant pain, walks 
only with support, and cannot stand for more than a minute or 
so.  Although they still go fishing, it was noted that the 
veteran cannot help with the boat launching or any of the 
normal physical preparations.  Additionally, he needs help 
landing any fish since he does not bend very well.  

The second statement, from the veteran's neighbor, R.H., 
indicates that although the veteran had back problems for 
most of the 20 years that he has known him, he was able to do 
almost all of his own home, yard and automobile maintenance.  
However, since his surgeries, he is unable to do the simplest 
things.  When they chat outside, the veteran uses a cane, 
walker or nearby tree for support.  The longest walk that he 
observed the veteran make was not his mailbox (about 150 feet 
roundtrip).  He also noted that when the veteran comes to his 
house (200 feet away) - he drives.

A July 1999 statement, with attached clinical record, from 
T.N. Bernard, Jr., M.D., indicated treatment of the veteran 
in the past for his back condition.  Dr. Bernard indicated 
that the veteran under went surgery on January 21, 1992, 
consisting of a lumbar laminectomy and fusion for spinal 
stenosis.  Apparently, things went well for a period of time, 
but the veteran began to have some increasing symptoms.  In 
1995, the veteran underwent an extensive procedure which 
consisted of an instrumented fusion from the T-11 to the L-4 
region.  This was complicated by a malpositioned screw, which 
required removal from an adjacent nerve root.  Subsequently, 
the veteran developed a serious spinal infection that 
required multiple trips to the operating room for wound 
debridement, antibiotic treatment and skin coverage.  
Ultimately, the veteran's hardware was removed in 1996.  
Since that time, he has had chronic back pain.  When examined 
by the doctor earlier that day, current x-rays indicated 
multiple level degenerative changes in the back region, in 
areas where the bone grafting may have not completely taken.  
The accompanying clinical record indicated diagnoses of 
thoracic and lumbar spondylosis, as well as previous staph 
infection.

According to the applicable criteria, a 40 percent disability 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. Part 4, Diagnostic Code 5292 
(2000).  A 40 percent evaluation is also warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(2000).

In addition, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (2000).

After a contemporaneous review of the record, the Board 
concludes that his overall lumbar spine disability picture 
more closely approximates the criteria for a 60 percent 
disability rating under Diagnostic Code 5293.  Indeed, the 
veteran's most recent treatment and examination records 
reflect that his lumbar spine disorder is manifested by 
degenerative changes and moderate to severe scoliosis of the 
lumbosacral spine with severe limitation of flexion, 
extension and lateral flexion, as well as a total loss of 
lateral rotation due to pain.  He also has spasms in the 
paraspinals, accompanied by mild tenderness over the lower 
paraspinal, with decreased sensation in the bilateral L5-S1 
distribution and an inability to walk on his heels.  The 
veteran reportedly cannot do anything during flare-ups.

Lastly, the Board has also considered the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran.  
Schafrath, supra.  However, for the reasons discussed above, 
the Board concludes that the 60 percent disability rating for 
his service-connected lumbar spine disorder adequately 
reflect the levels of impairment pursuant to the schedular 
criteria.  In particular, the Board has given consideration 
to evaluating this disability under different Diagnostic 
Codes.  The Board notes that the assignment of a particular 
Diagnostic Code is completely dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board notes the medical evidence of 
record does not show the veteran has residuals of a vertebral 
fracture or complete bony fixation (ankylosis) of the spine. 
See 38 C.F.R. Part 4, Diagnostic Codes 5285 and 5286.  The 
Board further notes that the 60 percent evaluation under 
Diagnostic Code 5293 specifically takes into consideration 
neurological impairment inherent in intervertebral disc 
syndrome, "persistent symptoms compatible with "other 
neurological findings appropriate to the site of the diseased 
disc."  38 C.F.R. § 4.71a (2000).  Therefore, a separate 
disability evaluation for the veteran's associated lower 
extremity neuropathy would be duplicative and overlapping.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, 
the Board finds that Diagnostic Code 5293 for the lumbar 
spine disorder is the most appropriate schedular criteria for 
the evaluation of the veteran's disability.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

In addition, with respect to the veteran's complaints of 
pain, the Board notes that the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In a precedent opinion, 
the VA General Counsel has held that disabilities rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation 
of motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45. VAOPGCPREC 36-97.  However, there is no basis for a 
rating in excess of the maximum schedular rating, under the 
provision for 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

It should also be emphasized that the diagnoses and clinical 
findings rendered on the recent  VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The veteran is not shown 
to be qualified to render a medical diagnosis or opinion.  
Hence, his views as to the complaints and/or the extent of 
service-connected lumbar spine disorder are specifically 
outweighed by the medical evidence of record cited above.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered whether an extraschedular rating is 
warranted for the disability at issue.  The evidence of record 
does not show that the veteran has required recent 
hospitalization as a result of the service-connected skin 
disability.  There is no showing of excessive absence from 
work or other indicia of marked employment interference caused 
by the low back disability.   Consequently, the Board 
concludes that the RO's determination that the evidence does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards and not referring the claim to the 
Director of Compensation and Pension for extraschedular 
consideration is supportable.  See 38 C.F.R. § 3.321(b)(1) 
(2000).  


ORDER

Entitlement to a 60 percent disability rating, but no more, 
for status postoperative residuals of degenerative disk 
disease of the lumbar spine is granted, subject to the law 
and regulations governing the payment of monetary benefits.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

